Order reversed, with ten dollars costs and disbm-sements, and motion denied, with costs. We think that the order for the second examination should stand. It appears possible that the same cause required the amputation of both breasts, and if so, the plaintiff could not attribute the injury to the right breast, for which she seeks damages, to the negligence, or wholly to the negligence of the defendant complained of in this action. Defendant is not chargeable with shortcomings in the matter, and the facts shown justified the Special Term in granting the second order, which is properly limited in its scope. (See Dambmann v. Butterfield, 15 Hun, 495.) Jenks, P. J., Burr, Thomas, Carr and Woodward, JJ., concm-red.